Court of Appeals, State of Michigan

                                              ORDER

                                                                            Mark T . Boonstra
People of MI v Lawrence Mark Matthews                                         Presiding Judge

Docket No.    325762                                                        Kurtis T. Wilder

LC No.        13-001535-FC                                                  Patrick M. Meter
                                                                              Judges


                The Court orders that the Apri I 12, 20 16 opinion is hereby AMEND ED to correct a
clerical error. The name Brandon George is amended to read Brandon Charles in the last paragraph of
page two.

              In all other respects, the April 12, 20 16 opinion remains unchanged.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               APR 14 2016
                                       Date